06/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANAL
                                                                                       Case Number: PR 06-0422


                                       PR 06-0422                             JUN 0 7 2022
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of iViontena

 IN THE MATTER OF THE PETITION OF                                         ORDER
 SHELLEY JARED


       Shelley Jared has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Jared's
application for admission by motion to the State Bar of Montana. By rule, applicants for
adrnission by motion must provide evidence of the requisite score on an MPRE taken
within three years preceding the date of the application for admission. Rule VII.A.9, Rules
of Admission.
       Jared passed the MPRE in 2003 when seeking admission to the practice of law in
Alabama. Jared is currently adrnitted to the State Bar of Alabama. The petition states that
Jared has practiced law for seventeen years "without any ethical or disciplinary issues."
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Shelley Jared to waive the three-year
test requirement for the MPRE for purposes of Jared's current application for admission
by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this          day of June, 2022.




                                                          Chief Justice
    eS2i M ,.1.1L
         Justices




2